DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 12/23/2021.
Claims 1–13 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 2, & 10 recite computer-implemented methods for a digitized meal plan and advisory services to a user at risk of diabetes. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 2, & 10 recite, at least in part, a method for providing digitized menu options to electronic user devices operated by users, using an apparatus for providing the digitized menu options, the method comprising operating said apparatus for providing the digitized menu options, the apparatus comprising: a memory for storing processor-executable instructions and a plurality of accounts each for storing at least historical sensor data of each of the users received by respective ones of the electronic user devices, respectively; a communication interface for receiving [[an]] instant sensor data and identification information pertaining to a user sent by a respective one of the electronic user devices, and for transmitting a first digitized menu option to the respective one of the electronic user devices; and a processor, coupled to the memory and the communication interface, for executing the processor-executable instructions in the memory that cause the apparatus to: identify a first of the plurality of accounts stored in the memory based on the identification information, the first account associated with the user and for storing historical sensor data pertaining to the user; gather the instant sensor data from a plurality of sensors; use deep learning to detect a change in diabetic state of the user from speech pattern, facial expression, and heart rate; generate a diabetes risk score for the user based at least on the instant sensor data and historical sensor data; generate, using a neural network trained to select ingredients, a first digitized menu option, the menu option comprising at least one meal plan for the user, the at least one meal plan based on the diabetes risk score; and send a message to the respective one of the electronic user devices, the message configured triggering a treating of diabetes, the treating comprising instructing a feeding of a patient in accordance with the first digitized menu option; and treating the diabetes by feeding the patient in accordance with the digitized menu option
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving, by the communication interface, the instant sensor data from the respective one of the electronic user devices) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements including at least one memory operable to store computer-executable instructions, at least one processor configured to access the at least one memory and execute the computer-executable instructions to, a mobile user device, a wearable user device, a fixed position user device, and other computing devices, servers, and networks. These elements are 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 3-9 & 11-13 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of 3-9 & 11-13 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 USC § 102(a) have been considered and have been withdraw in light of the new amendments.
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the above rejection.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. Examiner notes when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, etal., 573 
Claims ,1 2, & 10 recite computer-implemented methods for a digitized meal plan and advisory services to a user at risk of diabetes. The claims are directed to a process, which is a statutory category of invention. The claim is then analyzed to determine whether it is directed to a judicial exception. The claimed system describes a series of steps which digitally produce a menu/meal plan. Methods of organizing human activity include organizing social interactions between individuals. Digitally producing a menu/meal plan can be conducted through methods of organizing human activity, and is not directly tied to the generically cited computer processor.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claims recite additional limitations listed above. The computing devices in the steps are recited as a generic processors performing a generic computer function of accessing, reading, and identifying data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas. As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686